


Exhibit 10.1
AMENDMENT No. 4 AND WAIVER, dated as of November 5, 2014 (this “Waiver and
Amendment”), to the Credit Agreement dated as of July 7, 2010, among DYNCORP
INTERNATIONAL INC., a Delaware corporation (the “Borrower”), Delta Tucker
Holdings, Inc., a Delaware corporation (“Holdings”), the other Guarantors party
thereto, the several banks and other financial institutions or entities from
time to time parties to the Credit Agreement (the “Lenders”), BANK OF AMERICA,
N.A., as Administrative Agent (the “Administrative Agent”), Collateral Agent,
L/C Issuer and Swing Line Lender and the other parties thereto (as amended by
that certain Amendment and Waiver to Credit Agreement dated as of January 21,
2011, Amendment No. 2 to Credit Agreement dated as of August 10, 2011, Amendment
No. 3 to Credit Agreement dated as of June 19, 2013 and as further amended,
restated, modified and supplemented from time to time, the “Credit Agreement”);
capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.
WHEREAS, the Borrower desires to waive or amend certain provisions of the Credit
Agreement on the terms set forth herein;
WHEREAS, Section 10.01 of the Credit Agreement provides that the relevant Loan
Parties and the Required Lenders may waive or amend the Credit Agreement and the
other Loan Documents for certain purposes.
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
Section 1.Waiver.
(i)The Lenders party hereto, who constitute the Required Lenders, hereby waive
compliance with the covenants set forth in Sections 7.10(a) and (b) of the
Credit Agreement solely with respect to the Test Period ending on September 26,
2014. The Loan Parties acknowledge that the failure to comply with Sections
7.10(a) and (b) of the Credit Agreement on or after the Test Period ending on
December 31, 2014 (subject to cure pursuant to Section 8.05 of the Credit
Agreement) shall constitute an Event of Default.
(ii)The Lenders party hereto, who constitute the Required Lenders, hereby waive
the provisions in Section 2.06(a) of the Credit Agreement requiring (1) three
Business Days’ prior written notice of the election to terminate or permanently
reduce the Revolving Credit Commitments and (2) any partial reduction be in any
whole multiple of $1,000,000 in excess of $5,000,000, in connection with the
termination and reduction of a portion of the Revolving Credit Commitments on
the Amendment No. 4 Effective Date as contemplated by the last sentence of
Section 2.06(b) of the Credit Agreement, so long as the Borrower shall have
provided the Administrative Agent notice of the proposed termination or
reduction of the Revolving Credit Commitments prior to the Amendment No. 4
Effective Date.


Section 2.Amendment.
(i)Section 1.01 of the Credit Agreement is hereby amended to:
(1)add the following defined term in proper alphabetical order:
(i)“Amendment No. 4 Effective Date” means November 5, 2014.
(ii)“Amendment No. 4” means Amendment No. 4 and Waiver to this Agreement, dated
as of November 5, 2014, by and among Holdings, the Borrower, the other Loan
Parties, the Administrative Agent, the Lenders party thereto and the other
parties thereto.
(iii)“FATCA” means Sections 1471 through 1474 of the Code, as of the date of the
Amendment No. 4 Effective Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations, administrative authority, or other official
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code as of the date of the Amendment No. 4 Effective Date (or
any amended or successor version described above) and any intergovernmental
agreements implementing any of the foregoing (together with any law implementing
any such agreement, including any U.S. or non-U.S. regulations or any other
official guidance).




--------------------------------------------------------------------------------




(iv)“T-6 COMBS” means the JPATS T-6 COMBS (Contract Operated & Maintenance Base
Support) agreement, dated as of June 1, 2012, among the Borrower and the U.S.
Air Force.
(2)amend the definition of “Committed Loan Notice” by adding the following at
the end thereof:
“or such other form as may be approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower”
(3)amend clause (1) under the definition of “Consolidated Net Income” by adding
the following at the end thereof:
“provided for all purposes, other than determining the amount available under
the definition of Cumulative Credit, for the avoidance of doubt, the aggregate
amount of the charge relating to T-6 COMBS recorded in accordance with GAAP in
the quarter ended September 26, 2014 in an aggregate amount not to exceed
$35,000,000 shall be excluded, but no further charges relating to T-6 COMBS
shall be excluded; provided, further solely for purposes of determining the
amount available under the definition of Cumulative Credit, the aggregate amount
of any subsequent reversal of the charge relating to T-6 COMBS in the quarter
ended September 26, 2014 shall be included;”
(4)amend the definition of “Excluded Taxes” by deleting the word “or” at the end
of clause (c) thereof, adding “and” at the end of clause (d) thereof and adding
the following new clause (e) thereto:
“(e) any U.S. federal withholding tax imposed pursuant to FATCA.”
(5)amend the definition of “Responsible Officer” by adding the following at the
end of the first sentence thereof:
“and, solely for purposes of notices given pursuant to Article II, any other
officer of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent.”
(6)amend the definition of “Swing Line Loan Notice” by adding the following at
the end thereof:
“or such other form as approved by the Administrative Agent (including any form
on an electronic platform or electronic transmission system as shall be approve
by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.”
(ii)Section 2.02(a) of the Credit Agreement is hereby amended by adding the
following at the end of the second sentence thereof:
“; provided, however, that if the Borrower wishes to request a Eurocurrency Rate
Loan having an Interest Period other than one, two, three or six months in
duration as provided in the definition of “Interest Period,” the applicable
notice must be received by the Administrative Agent not later than 11:00 a.m.
four (4) Business Days prior to the requested date of such Borrowing, conversion
or continuation, whereupon the Administrative Agent shall give prompt notice to
the Lenders of such request and determine whether the requested Interest Period
is acceptable to all of them. Not later than 11:00 a.m., three Business Days
before the requested date of such Borrowing, conversion or continuation, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders.”
(iii)Section 2.04(b) of the Credit Agreement is hereby amended by deleting the
first sentence thereof in its entirety and replacing it with the following:
“Each Swing Line Borrowing shall be made upon the Borrower’s irrevocable notice
to the Swing Line Lender and the Administrative Agent, which may be given by (A)
telephone or (B) by a Swing Line Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a Swing Line Loan Notice.”
(iv)Section 2.05(d) of the Credit Agreement is hereby amended by replacing the
words “six month anniversary of the Amendment No. 2 Effective Date” with the
words “six month anniversary of the Amendment No. 4 Effective Date”.






--------------------------------------------------------------------------------




(v)Section 2.06(b) of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof:
“Immediately after giving effect to Amendment No. 4, the aggregate principal
amount of Revolving Credit Commitments of each Revolving Credit Lender that has
consented to Amendment No. 4 shall be reduced by 20%.”
(vi)Section 2.06(c) of the Credit Agreement is hereby amended by deleting the
parenthetical in the second sentence thereof and replacing it with following:
“(other than (x) the termination of the Commitment of any Lender as provided in
Section 3.07 and (y) the reduction of Revolving Credit Commitments on the
Amendment No. 4 Effective Date pursuant to the final sentence of Section
2.06(b)).”
(vii)Section 3.01(d) of the Credit Agreement is hereby amended by adding the
following new clause (iii) thereof:
“(iii)    If a payment made to a Lender (including any L/C Issuer) under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the applicable Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the applicable Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the applicable Borrower or the Administrative Agent as
may be necessary for the applicable Borrower and the Administrative Agent to
comply with their obligations under FATCA and to determine whether such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount, if any, to deduct and withhold from such payment. Solely for purposes of
this clause (d), “FATCA” shall include any amendments made to FATCA after the
Amendment No. 4 Effective Date.”
(viii)Section 3.01 of the Credit Agreement is hereby amended by adding the
following new clause (g) thereof:
“(g)    For purposes of determining withholding taxes imposed under FATCA, from
and after the Amendment No. 4 Effective Date, the Borrowers and the
Administrative Agent agree to treat (and the Lenders hereby authorize the
Administrative Agent to treat) any Loan Document and any Loan made or Letter of
Credit issued under any Loan Document as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).”
(ix)Section 7.10(a) of the Credit Agreement is hereby amended to replace the
table in such Section with the following:
Test Period
Total
Leverage Ratio
September 27, 2014 - December 31, 2014
5.55 to 1.0
January 1, 2015 - March 27, 2015
6.65 to 1.0
March 28, 2015 - June 26, 2015
7.70 to 1.0
June 27, 2015 - September 25, 2015
8.10 to 1.0
September 26, 2015 - December 31, 2015
7.75 to 1.0
January 1, 2016 - March 25, 2016
7.60 to 1.0
March 26, 2016 - June 24, 2016
6.90 to 1.0
June 25, 2016 - and thereafter
6.60 to 1.0



(x)Section 7.10(b) of the Credit Agreement is hereby to replace the table in
such Section with the following:




--------------------------------------------------------------------------------




Test Period
Interest
Coverage Ratio
September 27, 2014 - December 31, 2015
1.05 to 1.0
January 1, 2016 - March 25, 2016
1.15 to 1.0
March 26, 2016 - June 24, 2016
1.20 to 1.0
June 25, 2016 - and thereafter
1.30 to 1.0



(xi)The Credit Agreement is hereby amended by adding the following as a new
Section 10.20:
“Section 10.20.    Electronic Execution of Assignments and Certain Other
Documents. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, Swing Line Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.”
Section 3.Representations and Warranties, No Default. After giving effect to the
waiver and amendments contained herein, on the Amendment No. 4 Effective Date
(as defined below) the Borrower hereby confirms that: (a) this Waiver and
Amendment has been duly authorized, executed and delivered by the Borrower and
constitutes the legal, valid and binding obligations of the Borrower enforceable
against it in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies; (b) the representations and warranties set forth in Article V of the
Credit Agreement are true and correct in all material respects on and as of the
Amendment No. 4 Effective Date with the same effect as though made on and as of
the Amendment No. 4 Effective Date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects as
of such earlier date) and except to the extent such representations and
warranties are already qualified by materiality (in which case such
representations and warranties shall be true and correct in all respects); and
(c) no Default or Event of Default has occurred and is continuing under the
Credit Agreement.


Section 4.Effectiveness. This Waiver and Amendment shall become effective on the
date that the following conditions have been satisfied (the “Amendment No. 4
Effective Date”):
(i)Consents. The Administrative Agent shall have received an executed signature
page to this Waiver and Amendment (a “Consent”) from the Lenders constituting
the Required Lenders and each Loan Party (for the avoidance of doubt, Required
Lenders shall be determined by calculating the Total Outstandings and the
aggregate unused Revolving Credit Commitments of each Lender prior to taking
into effect the reduction of the Revolving Credit Commitments described in the
last sentence of Section 2.06(b) of the Credit Agreement);
(ii)Fees. The Administrative Agent shall have received all fees required to be
paid, and all expenses required to be paid or reimbursed under Section 10.04(a)
of the Credit Agreement to the extent invoiced two (2) Business Days prior to
the Amendment No. 4 Effective Date;
(iii)Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower dated the Amendment No. 4
Effective Date certifying that (a) all representations and warranties in Section
3 hereto shall be true and correct as of the date hereof before and after giving
effect to this Waiver and Amendment, as though made on and as of such date and
(b) no Default shall have occurred and be continuing;




--------------------------------------------------------------------------------




(iv)Notice of Reduction to Commitments. The Administrative Agent shall have
received an irrevocable written notice to reduce the Revolving Credit
Commitments on the Amendment No. 4 Effective Date in an aggregate principal
amount equal to 20% of the total amount of Revolving Credit Commitments held by
Revolving Credit Lenders that have consented to this Waiver and Amendment;
(v)Consent Fee. The Administrative Agent shall have received payment from the
Borrower, in same day funds, for the account of each Lender that delivers an
executed counterpart signature page to this Waiver and Amendment at or prior to
12:00 noon, New York City time, on November 4, 2014 (such time, the “Deadline”)
indicating such Lender’s Consent to this Waiver and Amendment, a Consent fee in
an aggregate amount equal to 0.25% of the aggregate principal amount of Term
Loans and/or Revolving Credit Commitments held by such Lender immediately prior
to giving effect to Amendment No. 4.


Section 5.Counterparts. This Waiver and Amendment may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which when so executed and delivered shall be deemed to be an original, but
all of which when taken together shall constitute a single instrument. Delivery
of an executed counterpart of a signature page of this Waiver and Amendment by
facsimile or any other electronic transmission shall be effective as delivery of
a manually executed counterpart hereof.


Section 6.Applicable Law.
(a)THIS WAIVER AND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS WAIVER AND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
(b)ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS WAIVER AND AMENDMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS WAIVER AND AMENDMENT, OR THE
TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN
IN NEW YORK CITY, AND BY EXECUTION AND DELIVERY OF THIS WAIVER AND AMENDMENT,
EACH PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PARTY HERETO IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
WAIVER AND AMENDMENT OR ANY OTHER DOCUMENT RELATED HERETO. EACH PARTY HERETO
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.


Section 7.Headings. The headings of the several sections and subsections of this
Waiver and Amendment are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Waiver and
Amendment.


Section 8.Effect of Amendment. Except as expressly set forth herein, (i) this
Waiver and Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent or the Collateral Agent, in each case under
the Credit Agreement or any other Loan Document, and (ii) shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of any other Loan Document. Each and every term, condition, obligation, covenant
and agreement contained in the Credit Agreement or any other Loan Document is
hereby ratified and re-affirmed in all respects and shall continue in full force
and effect. Each Loan Party reaffirms its obligations under the Loan Documents
to which it is party and the validity of the Liens granted by it pursuant to the
Collateral Documents. This Waiver and Amendment shall constitute a Loan Document
for purposes of the Credit Agreement and from and after the Amendment No. 4
Effective Date, all references to the Credit Agreement in any Loan Document and
all references in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, shall,
unless expressly provided otherwise, refer to the Credit




--------------------------------------------------------------------------------




Agreement as amended by this Waiver and Amendment. Each of the Loan Parties
hereby consents to this Waiver and Amendment and confirms that all obligations
of such Loan Party under the Loan Documents to which such Loan Party is a party
shall continue to apply to the Credit Agreement as amended hereby.


Section 9.WAIVER OF RIGHT TO TRIAL BY JURY.


TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS WAIVER AND
AMENDMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS WAIVER AND AMENDMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS WAIVER AND AMENDMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS WAIVER AND AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 9 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.












--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Amendment to
be duly executed by their respective authorized officers as of the day and year
first above written.
DYNCORP INTERNATIONAL INC.


By:
/s/ William T. Kansky        

Name: William T. Kansky
Title: Senior Vice President and Chief Financial Officer
DELTA TUCKER HOLDINGS, INC.


By:
/s/ William T. Kansky        

Name: William T. Kansky
Title: Senior Vice President and Chief Financial Officer
DIV CAPITAL CORPORATION
DTS AVIATION SERVICES LLC
DYNCORP AEROSPACE OPERATIONS LLC
DYNCORP INTERNATIONAL LLC
DYNCORP INTERNATIONAL SERVICES LLC
DYN MARINE SERVICES OF VIRGINIA LLC
HELIWORKS LLC
PHOENIX CONSULTING GROUP, LLC
SERVICES INTERNATIONAL LLC
WORLDWIDE MANAGEMENT AND CONSULTING SERVICES LLC
WORLDWIDE RECRUITING AND STAFFING SERVICES LLC


By:
/s/ William T. Kansky        

Name: William T. Kansky
Title: Senior Vice President and Chief Financial Officer




CASALS & ASSOCIATES, INC.


By: /s/ William T. Kansky                
Name: William T. Kansky
Title: Vice President, Chief Financial Officer and Treasurer








BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent,


By:     /s/ Roberto Salazar                
Name: Roberto Salazar
Title: Vice President


[ADDITIONAL LENDER SIGNATURES OMITTED]




